DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-26 are pending in the instant invention.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/891,685, filed August 26, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1- and 2, drawn to substituted [1,2,4]triazolo[1,5-c]pyrimidines, and/or a pharmaceutical composition thereof; (2) claim 3, drawn to a method of inhibiting an activity of an adenosine receptor, comprising contacting the receptor with an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine; (3) claims 4-25, drawn to a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine; and (4) claim 26, drawn to a method of treating or preventing atherosclerotic plaque formation in a patient in need thereof, comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-26 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, A compound selected from: should be replaced with A compound selected from the group consisting of: .  Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting an activity of an adenosine receptor in a patient, wherein the method comprises contacting the receptor with a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating a disease or disorder in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof;

	wherein the disease or disorder is associated with the abnormal expression of an adenosine A2A receptor or an adenosine A2B receptor; and

	wherein the disease or disorder is selected from the group consisting of a cancer, a cardiovascular disease, diabetes, an inflammatory disease, insulin resistance, and a neurodegenerative disease.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The method of claim 5, wherein the cancer is should be replaced with The method of claim 4, wherein the cancer is selected from the group consisting of.  Appropriate correction is required.

	Claims 7-16, 18 and 24 are independently objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The method of claim 5 should be replaced with The method of claim 4.  Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The method of claim 5, wherein the inflammatory disease is should be replaced with The method of claim 4, wherein the inflammatory disease is selected from the group consisting of.  Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The method of claim 5, wherein the cardiovascular disease is should be replaced with The method of claim 4, wherein the cardiovascular disease is selected from the group consisting of.  Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The method of claim 21, wherein the coronary artery disease is should be replaced with The method of claim 21, wherein the coronary artery disease is selected from the group consisting of.  Appropriate correction is required.


	Claim 26 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating atherosclerotic plaque formation in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine

	Claim 4 is rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively, does not reasonably provide enablement for a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.  A method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively, as recited in claim 4, has not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (perform) a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - the breadth of the claim includes a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine;


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases or disorders associated with abnormal expression of an A2A or A2B receptor in a patient {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 21/041360 illustrates the synthesis of substituted [1,2,4]triazolo[1,5-c]pyrimidines, and/or methods of use thereof {Han, et al. WO 21/041360, 2021};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]-triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (perform) a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo-[1,5-c]pyrimidine, wherein the disease or disorder is selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]-pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.  The specification lacks working examples of performing a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo-[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, such as 3-(5-amino-2-((5-(3-aminophenyl)-1H-tetrazol-1-yl)methyl)-8-(pyrimidin-4-yl)-[1,2,4]triazolo[1,5-c]pyrimidin-7-yl)benzo-nitrile, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, wherein the disease or disorder is not selected from the group consisting of cancer, diabetes, an inflammatory disease, a cardiovascular disease, insulin resistance, and/or a neurodegenerative disease, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 fails to explicitly recite a target population for the method of inhibiting an activity of an adenosine receptor, comprising contacting the receptor with an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, which renders the claim indefinite.
	Similarly, the inventor or joint inventor should further note that the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.
	Likewise, the inventor or joint inventor should further note that the specification, on page 29, discloses individuals or patients as a target population; however, neither the specification, nor the claim explicitly limits the invention to either of these preferred embodiments.
	Moreover, the inventor or joint inventor should further note that the method of inhibiting an activity of an adenosine receptor, comprising contacting the receptor with an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, has been rendered indefinite by the lack of a target population.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases or disorders associated with abnormal expression of an A2A or A2B receptor in a patient are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 26, uses open language, such as including and/or for example, to define treatable diseases or disorders associated with abnormal expression of an A2A or A2B receptor in a patient as cancer, inflammatory diseases, cardiovascular diseases, neurodegenerative diseases, immunomodulatory disorders, central nerve system diseases, and diabetes; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, cancer, inflammatory diseases, cardiovascular diseases, neurodegenerative diseases, immunomodulatory disorders, central nerve system diseases, and diabetes.  Consequently, the method of treating a disease or disorder in a patient,… comprising administering… an instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 2, 16, 19, 21-25, 32-35 and 46-61 of copending US Application No. 17/077,713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 in the copending invention recites substituted  [1,2,4]triazolo[1,5-c]pyrimidines of the Formula (I), where Cy1 = -3-cyanophenyl; Cy2 = -5-14 membered heteroaryl; R1 = -H; R2 = -C1-6 alkyl, substituted with 1 RC, wherein RC = -5-14 membered heteroaryl, where the 5-14 membered heteroaryl is substituted with 1 RH, wherein RH = -C6-14 aryl, substituted with 1 RI, wherein RI = -NRc6Rd6, where Rc6 = -H and Rd6 = -H; and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
X = N, respectively, which provide overlapping subject matter with respect to the instantly recited substituted [1,2,4]triazolo[1,5-c]pyrimidine, shown to the left, where Cy1 = -3-cyanophenyl; Cy2 = -5-14 membered heteroaryl; R1 = -H; R2 = -C1-6 alkyl, substituted with 1 RC, wherein RC = -5-14 membered heteroaryl, where the 5-14 membered heteroaryl is substituted with 1 RH, wherein RH = -C6-14 aryl, substituted with 1 RI, wherein RI = -NRc6Rd6, where Rc6 = -H and Rd6 = -H; and X = N, respectively.
	The inventor or joint inventor should note that this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Similarly, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Likewise, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Next, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624